IN THE
                              TENTH COURT OF APPEALS



                                       No. 10-14-00398-CR

                                    IN RE LARRY HALEY


                                      Original Proceeding



                               MEMORANDUM OPINION


        The application for writ of mandamus is denied.1



                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed January 8, 2015


1 The application (petition) has numerous procedural deficiencies. It does not include the certification
required by Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). The appendix is not sworn,
and there is no record. See id. 52.3(k), 52.7. It lacks proof of service on the Brazos County District
Attorney, a Real-Party-in-Interest. See id. 9.5, 52.2. A copy of all documents presented to the Court must
be served on all parties to the proceeding and must contain proof of service. Id. 9.5. Because of our
disposition and to expedite it, we will implement Rule 2 and suspend these rules. Id. 2.
Do not publish
[OT06]




In re Haley      Page 2